          Case 1:19-cv-05569-SDA Document 30 Filed 03/17/21 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
                                                                        3/17/2021
 Micky Cutajar,

                                 Plaintiff,
                                                            1:19-cv-05569 (SDA)
                    -against-
                                                            ORDER
 Commissioner of Social Security,

                                 Defendant.


STEWART D. AARON, United States Magistrate Judge:

         It is hereby Ordered that the Commissioner shall file a response to Plaintiff’s amended

motion for attorney’s fees (ECF No. 29) no later than March 30, 2021.

       In light of the amended motion (which appears only to add a missing page to Exhibit B),

the Clerk of Court is respectfully requested to terminate the motion at ECF No. 28 as moot.

SO ORDERED.

DATED:         New York, New York
               March 17, 2021

                                                    ______________________________
                                                    STEWART D. AARON
                                                    United States Magistrate Judge
